                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Edward Pistorio, et al.,

        Plaintiffs,

v.                                                      Case No. 20-cv-11838

FCA US LLC                                              Sean F. Cox
                                                        United States District Court Judge

      Defendant.
______________________________/

Corey Gerritsen, et al.,

        Plaintiffs

v.                                                      Case No. 2:21-cv-10278

FCA US LLC                                              Sean F. Cox
                                                        United States District Court Judge
      Defendant.
______________________________/

           ORDER GRANTING DEFENDANT’S MOTION TO CONSOLIDATE

        Before the Court is Defendant’s motion to consolidate two cases: Pistorio, et al. v. FCA

US LLC (Case No. 2:20-cv-11838) and Gerritsen, et al. v. FCA US LLC (Case No. 2:21-cv-

10278). The motion is concurrently filed in both cases. Plaintiffs do not oppose the consolidation

but request that the Court waits until the Court rules on a currently pending motion to dismiss in

Pistorio. (ECF No. 19). For the reasons below, the Court GRANTS Defendant’s motion to

consolidate.

                                          BACKGROUND

        On September 24, 2019, Plaintiffs filed Gerritsen v. FCA US LLC in the United States

District Court for the Central District of California. It is a putative class action of California

                                                   1
vehicle purchasers based on alleged defects in the Uconnect infotainment systems of vehicles

manufactured by FCA US LLC. (Gerritsen, ECF No. 58 at PageID 882).

       On July 7, 2020, Plaintiffs filed Pistorio v. FCA US LLC in this District. It is also a

putative class action of nationwide purchasers based on the same alleged defects in the Uconnect

infotainment systems of vehicles manufactured by FCA US LLC. (Pistorio, ECF No. 1).

Plaintiffs in both cases are represented by the same counsel.

       On September 8, 2020, the Central District of California in Gerritsen issued an opinion

and order denying in part and granting in part Defendant’s motion to dismiss the second

amended complaint. (Gerritsen, ECF No. 58). The California court largely rejected Defendant’s

arguments and only granted the motion to dismiss as to one Defendant. (Gerritsen, ECF No. 58).

       On February 2, 2021, the California court issued an opinion and order granting

Defendant’s motion to transfer Gerritsen’s venue from the Central District of California to this

District pursuant to 28 U.S.C. § 1404(a). (Gerritsen, ECF No. 69). The opinion and order

summarizes why transfer of venue was appropriate:

               The plaintiffs who were previously named in this action were dismissed
       per stipulation because this Court lacked personal jurisdiction over Defendant
       relative to those plaintiffs’ claims since those plaintiffs are from other states and
       Defendant[] is not subject to general personal jurisdiction in California. Those
       plaintiffs then filed their nationwide class action – Pistorio – in the United States
       District Court for the Eastern District of Michigan, where Defendant is
       headquartered. The only difference between Pistorio and this case is that the
       plaintiffs in Pistorio assert claims on behalf of a putative nationwide class –
       including California purchasers like Plaintiffs in this case – whereas the putative
       class in this case is limited to California purchasers. Thus, this action appears to
       be largely – if not wholly – subsumed within Pistorio.

(Gerritsen, ECF No. 69 at PageID1317). The California court emphasized the importance of

judicial economy in its reasoning. The California court foresaw that Gerritsen and Pistorio

would be consolidated:



                                                 2
              Transferring this action to the Eastern District of Michigan would avoid
       expending scarce judicial resources to two overlapping cases litigated by the same
       counsel, and would facilitate the consolidation of this matter with Pistorio – a
       measure that will plainly promote judicial economy and efficiency.

(Gerritsen, ECF No. 69 at PageID 1319).

                                             ANALYSIS

       Under FED. R. CIV. P. 42(a), if cases involve a common question of law or fact, “the court

may: (1) join for hearing or trial any or all matters at issue in the actions; (2) consolidate the

actions; or (3) issue any other orders to avoid unnecessary cost or delay.”

       The parties agree that the cases should be consolidated. The only issue in dispute is when

that should occur. (Pl’s Br., ECF No. 33 at PageID 899).

       Plaintiffs only oppose Defendant’s motion “because FCA seeks to file a new motion to

dismiss, including moving to dismiss the California claims which have already been ruled on.”

(Pl’s Br. at PageID 899). Plaintiffs argue that (1) allowing Plaintiffs to file a consolidated

complaint now and allowing Defendants to file a renewed motion to dismiss would result in

months-long delay; and (2) Defendants should not get a “second chance to dismiss Plaintiffs’

California claims. (Pl’s Br. at PageID 900).

       The Court is unsympathetic to Plaintiff’s first argument regarding a few months delay. As

the California court noted, Plaintiffs could have avoided this issue by filing all their claims in a

single action in this District – the only venue where all claims could plainly proceed. As the

California court noted, “[a]s the master of the complaint, Plaintiffs and their counsel were best

positioned to avoid this situation.” (Gerritsen, ECF No. 69 at PageID 1319).

       The Court finds Plaintiff’s second argument unpersuasive because it is inapplicable and

misplaced. Plaintiffs argue that Defendant should not get another chance to move to dismiss

Plaintiff’s California claims under the “law of the case” doctrine. The law of the case doctrine

                                                   3
provides that “when a court decides upon a rule of law, that decision should continue to govern

the same issues in subsequent stages in the same case.” Scott v. Churchill, 377 F.3d 565, 569-70

(6th Cir. 2004). This doctrine also applies when a court is presented with an issue ruled on by a

transferor court. United States v. Todd, 920 F.2d 399, 403 (6th Cir. 1990). Plaintiffs appear to be

concerned that this Court will overturn the California court’s opinion and order largely denying

Defendant’s motion to dismiss. However, this is inapplicable to the issue of whether these two

cases should be consolidated under FED. R. CIV. P. 42(a).

       Plaintiffs’ law of the case argument is misplaced because the doctrine does not apply to

an order denying a motion to dismiss, which is an interlocutory order. An order denying a motion

to dismiss is an interlocutory order because it is not a “final decision” appealable under 28

U.S.C. § 1291. U.S. v. Any and All Radio Station Transmission Equipment, 204 F.3d 658, 668

(6th Cir. 2000). “An interlocutory order can be changed before the district court reaches a final

judgment; therefore a court is not estopped from acting contrary to its own interlocutory order,

and an interlocutory order cannot create the law of a case.” Guy v. Lexington-Fayette Urban

County Government, 488 Fed. Appx. 9, 17 (6th Cir. 2012). Therefore, the law of the case

doctrine would not apply to the California court’s order denying in part granting in part

Defendant’s motion to dismiss the second amended complaint in Gerritsen because it is an

interlocutory order.

                                         CONCLUSION

       For the reasons explained above, the Court GRANTS Defendant’s motion to consolidate




                                                 4
Gerritsen (Case No. 2:21-cv-10278) and Pistorio (Case No. 2:20-cv-11838).


IT IS SO ORDERED.


Dated: June 24, 2021                      s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge




                                             5
